Citation Nr: 0921696	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  03-26 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1973 to October 
1973, and from August 1975 to March 1977.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied service connection for a 
low back disorder.

During the course of the appeal, the appellant has moved 
several times.  As of this writing, he reportedly lives in 
Alabama and his claim is now in the jurisdiction of the RO in 
Montgomery, Alabama.  

A hearing at the Milwaukee RO was held in April 2004 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

In October 2004, the Board remanded the matter for additional 
evidentiary development.  In an August 2005 decision, the 
Board denied service connection for a low back disability.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in December 2006, 
the appellant's attorney and a representative of VA's General 
Counsel, on behalf of the Secretary, filed a joint motion for 
remand.  In a January 2007 order, the Court granted the 
motion, vacated the Board's August 2005 decision, and 
remanded the matter to the Board for further development and 
readjudication.

In light of the joint motion discussed above, in July 2007, 
the Board remanded the matter for additional evidentiary 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  Neither the appellant nor his attorney 
has argued otherwise.  

Unfortunately, however, another remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Pursuant to the Board's July 2007 remand, the appellant was 
afforded a VA medical examination in December 2008.  During 
the examination, the appellant reported that since 2005, he 
had been in receipt of disability benefits from the Social 
Security Administration (SSA) as a result of his back 
condition.  

The appellant did not previously disclose the existence of 
these records.  While an additional delay of this matter is 
unfortunate, VA has a statutory duty to obtain these SSA 
records.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2) (2008).  Indeed, the Court has made clear that VA 
has a duty to acquire records from SSA when on notice of 
their existence, even where the relevance of such records is 
uncertain.  See Hyatt v. Nicholson, 21 Vet. App. 390, 393-95 
(2007) ("In the context of the duty to assist in obtaining 
records, the relevance of the documents cannot be known with 
certainty before they are obtained."); see also Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
request records regarding the appellant's 
award of disability benefits, including 
any medical records in its possession.

2.  After conducting any additional 
developed deemed appropriate, the RO 
should readjudicate the appellant's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
attorney should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.

The case should then be returned to the Board for further 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




